IN THE
                         TENTH COURT OF APPEALS

                                No. 10-19-00018-CR

TAWANNA SHUNTELL BROOKS,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee



                         From the 361st District Court
                             Brazos County, Texas
                       Trial Court No. 05-03101-CRF-361


                         MEMORANDUM OPINION

       Appellant Tawanna Shuntell Brooks appeals from the trial court’s judgment

revoking her community supervision. In two issues, Brooks contends that the trial court

erred in allowing hearsay testimony and in allowing an opinion from a lay witness. We

will affirm.

                                     Background

       On January 25, 2006, Brooks entered a plea of guilty to the felony offense of

aggravated assault with a deadly weapon, and the trial court deferred adjudication of
guilt and placed Brooks on community supervision for five years. On February 2, 2009,

the State filed a Motion to Adjudicate Brooks’s guilt on the underlying offense and revoke

her community supervision. The trial court modified the terms of Brooks’s community

supervision on November 24, 2010 and extended her community service term for an

additional three years effective February 27, 2011. On February 20, 2013, the State filed

another motion to adjudicate Brooks’s guilt. On July 24, 2013, the trial court adjudicated

Brooks’s guilt and sentenced her to six years in prison, probated for two years. On

August 20, 2014, the State filed a motion to revoke Brooks’s probation. On July 30, 2015,

the trial court modified the terms of Brooks’s probation and extended her probationary

term for two years effective July 19, 2015.

        On May 22, 2017, the State filed another motion to revoke Brooks’s probation.

After a hearing on January 4, 2019, the trial court found that Brooks had violated six

conditions of her probation, including: (1) participating in a shoplifting offense; (2)

failing to report to probation for four months; (3) using marijuana during the term of her

probation; (4) failing to perform required community service; (5) failing to pay $30 in

court-ordered fees; and (6) failing to pay required fees from an earlier term of probation.

        The trial court then sentenced Brooks to two years in prison and granted her

request for an appeal bond.

                                             Issues

        In her first issue, Brooks asserts that the trial court abused its discretion in allowing

the admission of hearsay testimony in violation of Rule 803(6) of the Texas Rules of

Evidence. Specifically, Brooks argues that the trial court allowed the Brazos County

Brooks v. State                                                                           Page 2
probation officer recently assigned to her case to testify regarding hearsay statements

from Brooks’s probation record without the State being required to prove that the

probation officer was the custodian of those records.

        In her second issue, Brooks asserts that the trial court erred in allowing the same

probation officer to give her opinion as to how the Court should rule on the State’s Motion

to Revoke in violation of Rule 701 of the Rules of Evidence.

                                             Discussion

        A. Standard of Review. A trial court’s ruling on the admission of evidence is

reviewed for an abuse of discretion. See Gonzalez v. State, 544 S.W.3d 363, 370 (Tex. Crim.

App. 2018). In deciding whether an error occurred, the appellate court determines

whether the trial court’s ruling was “outside the zone of reasonable disagreement.” Id.

        Abuse of discretion is also the standard for evaluating the trial court’s adjudication

of guilt following revocation of probation or deferred adjudication community

supervision. Leonard v. State, 385 S.W.3d 570, 576-77 (Tex. Crim. App. 2012). “[T]he trial

court has the discretion to revoke community supervision when a preponderance of the

evidence supports one of the State’s allegations that the defendant violated a condition

of his community supervision.” Id. at 576.

        B. Harmless Error. The Court will assume without deciding that the trial court

erred in admitting hearsay and opinion testimony from the probation officer.1                        A

violation of evidentiary rules that results in the erroneous admission of evidence is non-



1
 The State argues that Brooks failed to preserve her second issue. We will also assume without deciding
that a proper objection was made.

Brooks v. State                                                                                 Page 3
constitutional error. See Johnson v. State, 967 S.W.2d 410, 417 (Tex. Crim. App. 1998);

Gerron v. State, 524 S.W.3d 308, 325-27 (Tex. App.—Waco 2016, pet. ref’d). We must

disregard such error unless it affects an appellant’s substantial rights. TEX. R. APP. P.

44.2(b); see also Proenza v. State, 555 S.W.3d 389, 398 (Tex. App.—Corpus Christi 2018, no

pet.).   Non-constitutional error affects an appellant’s substantial rights if it has a

substantial and injurious effect or influence in determining the outcome. See Bell v. State,

566 S.W.3d 398, 408 (Tex. App.—Houston [14th Dist.] 2018, no pet.); see also Hargett v.

State, 472 S.W.3d 931, 934-35 (Tex. App.—Texarkana 2015, no pet.).

         The testimony from the probation officer was limited to Brooks’s performance on

probation prior to the events giving rise to the State’s last motion to revoke. The trial

court specifically stated that it would consider that evidence only as it related to

punishment, not in regard to whether Brooks had violated the terms of her probation.

The trial court additionally sustained Brooks’s relevance objection, requesting the State

focus on evidence related to the motion to revoke filed in 2017.

                THE COURT: Counsel, why don't we focus -- you've asked me to
         take judicial notice of things. I've taken judicial notice that she's violated
         her probation before and that you filed motions and that you undertook to
         do things like extending her. What I need to hear is what you filed in 2017.

              [PROSECUTOR]: Your Honor, at this time what -- we're trying
         emphasize the fact that there's a pattern of --

                THE COURT: Do you not think I can figure that out from having
         taken judicial notice, which you asked me to do at the very beginning?

                  [PROSECUTOR]: Yes, Your Honor, I believe so, but –

                THE COURT: Well, then I'm going to sustain that objection and ask
         you to focus on 2017, please, sir, that motion.

Brooks v. State                                                                           Page 4
        The State’s exhibits and Brooks’s testimony support the trial court’s findings that

Brooks violated the terms of her probation through her misdemeanor conviction for theft

in Montgomery County and by using marijuana without the necessity of relying on the

probation officer’s testimony.

        As to the probation officer’s lay opinion, there is nothing in the record to reflect

that the trial court gave any weight to the probation officer’s opinion that Brooks’s

probation should be revoked. “[A] judge is presumed to be able to disregard those

matters he deems, in his capacity as legal arbiter, to be inappropriate for consideration in

his role as fact-finder.” Lackey v. State, 364 S.W.3d 837, 843 (Tex. Crim. App. 2012) (citing

Garza v. State, 126 S.W.3d 79, 83 (Tex. Crim. App. 2004)).

        After the court ruled that Brooks had violated the terms of her probation, as noted

above, the trial court entered into the following exchange with Brooks:

               [THE COURT]: I don't know when the last time is that I have ever
        heard more excuses given by one individual for their conduct. We started
        out with -- and even for an aggravated assault with a deadly weapon, well,
        I only cut him on the ankle. I didn't get caught at the time. I don't rape or
        rob people. It was my cousin and it was only $54 for baby milk.

                  Do you understand those are excuses?

                  THE DEFENDANT: Yes, sir, I do.

               THE COURT: Robbing $54 for baby milk is robbery except you
        didn't exhibit a gun --

                  THE DEFENDANT: Yes, sir.

              THE COURT: -- or hurt any -- I don't want you to talk anymore.
        You've talked plenty today. In fact, you probably have talked too much.


Brooks v. State                                                                         Page 5
                 I'm a single mother. Ma'am, you're a single mother by choice, by
          choosing to have children with men who are not in a committed
          relationship with you. That's why you're a single mother. That's on you.
          That's not on anyone else in this room. You've made those decisions.
          You've made these decisions. You're going to have to live with them.

                 The Court assesses punishment at two years confinement in the
          Institutional Division of the Texas Department of Criminal Justice.

The trial court made no additional comments at sentencing.

          The trial court’s sentence is clearly based on Brooks’s testimony and statements,

not the opinion of the probation officer.

          We conclude from the record before us that the admission of the hearsay testimony

and lay opinion of the probation officer did not have a substantial and injurious effect or

influence on the trial court’s findings that Brooks violated the terms of her probation or

on the length of her sentence. Bell v. State, 566 S.W.3d at 408. We overrule both of Brooks’s

issues.

                                         Conclusion

          Having overruled both issues raised by Brooks, we affirm the judgment of the trial

court.



                                                   MATT JOHNSON
                                                   Justice

Before Chief Justice Gray,
       Justice Neill, and
       Justice Johnson
Affirmed
Opinion delivered and filed May 28, 2021
Do not publish
[CR25]

Brooks v. State                                                                        Page 6